Citation Nr: 1726111	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  12-34 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an effective date earlier than May 13, 2010 for the award of service connection for chronic lymphocytic leukemia (CLL).

2.  Entitlement to a higher initial rating for a right knee disability, rated 10 percent disabling as arthritis prior to March 15, 2016 and 30 percent disabling as a right total knee replacement since May 1, 2017 (excluding a period when a temporary total rating was in effect).

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a back disability as a result of VA medical treatment.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to October 1968, which includes service in the Republic of Vietnam.

This appeal to the Board of Veterans' Appeals (Board) arose from August 2010, June 2012, and January 2015 rating decisions.

In the August 2010 decision, the RO, inter alia, granted service connection for CLL and assigned an initial 100 percent disability rating, from May 13, 2010.  In October 2010, the Veteran filed a notice of disagreement (NOD) with respect to the effective date assigned in the August 2010 decision.  A statement of the case (SOC) was issued in September 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veteran's Appeals) in November 2012.

In the June 2012 decision, the RO, inter alia, granted service connection for right knee arthritis and assigned an initial 10 percent disability rating, from November 25, 2011.  In November 2012, the Veteran filed an NOD with respect to the rating assigned in the June 2012 decision.  An SOC was issued in August 2014, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veteran's Appeals) in September 2014.

In the January 2015 decision, the RO denied entitlement to compensation under 38 U.S.C.A. § 1151 for residuals status post angiogram (claimed as failure to treat stent operation) and for a back disability status post femoral artery stent procedure.  In March 2015, the Veteran filed an NOD.  An SOC was issued in July 2016, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veteran's Appeals) in August 2016.

In May 2016, the RO, inter alia, granted service connection for right total knee replacement (previously rated as right knee arthritis) and assigned a total (100 percent) rating from March 15, 2016 through April 30, 2017.  A 30 percent rating was assigned from May 1, 2017.

As the Veteran was granted a total rating from March 15, 2016 through April 30, 2017 for his service-connected right knee disability, the rating for this disability during this period will not be addressed by the Board.  However, the matter of the Veteran's entitlement to higher ratings during other pertinent periods remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The agency of original jurisdiction (AOJ) thereafter readjudicated and continued to deny the matters on appeal (as reflected in September 2016 supplemental SOCs (SSOCs).

In January 2017, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is of record.

The Board points out that the Veteran's 1151 claim was characterized by the AOJ as encompassing the two separate issues of entitlement to compensation under 38 U.S.C.A. § 1151 for (1) residuals status post angiogram (claimed as failure to treat stent operation) and (2) a back disability status post femoral artery stent procedure.  During the January 2017 hearing, however, the Veteran specified that he was only seeking compensation under 38 U.S.C.A. § 1151 for a back disability that he claims is the result of a VA stent procedure (see page 3 of the Board hearing transcript).  Hence, based on full consideration of the record and the Veteran's assertions, the Board has characterized his 1151 claim as encompassing the single issue set forth on the title page.  
As a final preliminary matter, because the Veteran disagreed with the initial rating assigned following the award of service connection for a right knee disability (initially characterized as right knee arthritis), the Board has characterized this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

While the Veteran previously had a paper claims file, this appeal is now fully being processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA, paperless, electronic claims processing systems.

The Board's decision on the claims for an earlier effective date for the award of service connection for CLL and for a higher initial rating for a right knee disability is set forth below.  The remaining claim on appeal is addressed in the remand following the order; this matter is being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  During the January 2017 hearing, prior to the issuance of an appellate decision, the Veteran withdrew from appeal the issue of entitlement to a higher initial rating for a right knee disability.

2.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

3.  A formal claim for service connection for CLL was received on May 13, 2010; there is no evidence of any unadjudicated formal or informal claim for service connection for leukemia prior to that date.




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal with respect to the claim for a higher initial rating for a right knee disability, are met. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for an effective date earlier than May 13, 2010 for the award of service connection for CLL are not met.  38 U.S.C.A. §§ 5110(a) (West 2014); 38 C.F.R. §§ 3.155 (in effect prior to March 24, 2015), 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal of Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative in writing or on the record at a hearing on appeal.  Id.  

In the present case, it was acknowledged on the record during the January 2017 Board hearing, prior to the issuance of an appellate decision, that the Veteran was "no longer pursuing any higher rating for the [right] knee" (see page 2 of the hearing transcript).  Hence, there remain no allegations of error of fact or law for appellate consideration with regard to this claim.  Accordingly, the Board does not have jurisdiction to review the appeal as to this matter, and it must be dismissed.






II. Earlier Effective Date

A. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016). 

The appeal for an earlier effective date for the award of service connection for CLL arose from the Veteran's disagreement with the effective date assigned after the award of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim of service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112   (2007); VAOPGCPREC 8-2003 (2003). 

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104  and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  

The record also reflects that, consistent with applicable duty-to-assist provisions, VA has made reasonable efforts to develop the Veteran's claim, to include obtaining or assisting in obtaining all relevant records and other evidence pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of the Veteran's service treatment records, service personnel records, VA treatment records, reports of VA examinations, and VA medical opinions.  Also of record and considered in connection with the appeal are the transcript of the January 2017 Board hearing, along with various statements submitted by the Veteran and his representative, on his behalf.  The Board finds that no further development on the claim herein decided, prior to appellate consideration, is required.

As for the January 2017 hearing, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103 (c)(2) requires that the Decision Review Officer or VLJ who chairs a hearing fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  In this case, the Board finds that there has been substantial compliance with the duties set forth in 38 C.F.R. § 3.103 (c)(2) and that the hearing was legally sufficient. 

During the January 2017 hearing, the Veteran appeared, along with his authorized representative, and provided testimony on the matter herein decided.  At that time, the undersigned VLJ identified the issues on appeal, to include the earlier effective date matter herein decided; with respect to this issue, information was solicited regarding why it was believed that an earlier effective date was warranted for the award of service connection for CLL.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  Although the undersigned did not explicitly suggest the submission of any specific, additional evidence in connection with the claim decided herein, on these facts, such omission was harmless.  The Veteran did not identify, and the evidence of record does not otherwise reflect, any outstanding evidence that could support the award of an earlier effective date.  

As explained in the remand which follows the decision below, there are additional treatment records that have not yet been associated with the claims file. Nevertheless, any additional treatment records would not be relevant to the effective date issue on appeal because the assignment of an effective date turns on when the Veteran filed a claim for benefits.  There is no indication or allegation that any information contained in any treatment records could show that the Veteran filed an earlier claim for benefits with VA.  In this regard, treatment records cannot constitute an original claim of service connection.  See MacPhee v. Nicholson, 459 F.3d 1323, 1327-28 (Fed. Cir. 2006).  Hence, further assistance is unlikely to assist the Veteran in substantiating entitlement to an earlier effective date for the award of service connection for CLL.  Thus, the Board finds that no further development on the claim decided herein, prior to appellate consideration, is required.

In summary, the duties imposed by the VCAA have been considered and satisfied.   There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the matter herein decided.  As such, the Veteran is not prejudiced by the Board proceeding to a decision on this claim, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App.539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

B. Analysis

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110  (a); 38 C.F.R. § 3.400.

VA amended its adjudication regulations on March 24, 2015 to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the appeal in this case was filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015 will be applied in this case.

Under the former legal authority, any communication or action, indicating an intent to apply for one or more benefits under laws administered by VA, from a veteran or his representative, may be considered an informal claim. Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155  (a) (in effect prior to March 24, 2015).

There is no set form that an informal written claim must take.  All that is required is that the communication indicates an intent to apply for one or more benefits under the laws administered by VA, and identify the benefits sought.  Rodriguez v. West, 189 F.3d 1351 (1999).

The current effective date for the award of service connection for CLL is May 13, 2010, the date that the Veteran's claim for service connection for this disability was received.  There is no evidence that the Veteran submitted any formal or informal claim for service connection for leukemia at any time prior to May 13, 2010 and the Veteran has acknowledged that no such earlier claim was submitted.  He contends, however, that he was diagnosed as having CLL earlier than May 13, 2010 and that at the time of his diagnosis, VA should have informed him to file a claim for service connection for the disability because of his Vietnam service and the fact that presumptive service connection is warranted for CLL on the basis of exposure to herbicide agents in service.  

The Board acknowledges that medical records dated prior to the Veteran's May 2010 claim indicate that he was treated for CLL. However, treatment records cannot constitute an original claim of service connection.  MacPhee, 459 F.3d at 1327-28.  Moreover, while the Board is sympathetic to the Veteran's contentions, there is no legal authority under which VA is obligated to individually notify every potential claimant of his or her possible entitlement to VA benefits.  A claimant not being advised of benefits to which he or she may be entitled is not a basis under applicable law for allowance of an earlier effective date.   

The Board recognizes that on December 22, 1987, the United States District Court for the Northern District of California certified a class consisting of: [A]ll current or former service members, or their next of kin (a) who are eligible to apply to, who will become eligible to apply to, or who have an existing claim pending before the Veteran's (sic) Administration for service-connected disabilities or deaths arising from exposure during active-duty service to herbicides containing dioxin or (b) who have had a claim denied by the VA for service-connected disabilities or deaths arising from exposure during active-duty service to herbicides containing dioxin. Nehmer v. United States Veterans' Administration, 118 F.R.D. 113, 116, 125 (N.D. Cal. 1987) (Nehmer I).

On May 3, 1989, the district court invalidated a portion of former 38 C.F.R. § 3.311a, pertaining to the adjudication of claims based on exposure to herbicides containing dioxin, holding that the regulation was based on an incorrect interpretation of the requirements of the Dioxin Act.  Nehmer v. United States Veterans' Administration, 712 F.Supp. 1404, 1423 (N.D. Cal. 1989).  The court also voided all benefit denials made under the invalidated regulation and remanded the matter to VA for further proceedings not inconsistent with the court's opinion.  Id.   VAOPGCPREC 15-95 (1995).

The stipulation and order entered into in Nehmer applies where (1) a claim was denied under regulations voided by the court in Nehmer; (2) a claim was filed after the date of the court's decision and before issuance of the new regulations; or (3) a claim was pending at the time of the issuance of current regulations providing for presumptive service connection for disabilities due to exposure to Agent Orange. Diseases Associated With Exposure to Certain Herbicide Agents.  59 Fed. Reg. 29,723, 29,724 (1994).

The district court later clarified that the claims "made under" 38 C.F.R. § 3.311a (d) were those in which the disease or cause of death is later found-- under valid Agent Orange regulation(s)--to be service connected.  Nehmer v. United States, 32 F. Supp. 2d 1175, 1183 (N.D. Cal. 1999) (Nehmer II); see Williams v. Principi, 310 F.3d 1374 (Fed. Cir. 2002).

A "Nehmer class member" means either a Vietnam veteran who has a covered herbicide disease or a surviving spouse, child, or parent of a deceased Vietnam veteran who died from a covered herbicide disease.  38 C.F.R. § 3.816 (b)(1) (2016).  A "covered herbicide disease" means a disease for which the Secretary of Veterans Affairs has established a presumption of service connection pursuant to the Agent Orange Act of 1991, Public Law 102-4, other than chloracne, as provided in 38 C.F.R. § 3.309 (e).  38 C.F.R. § 3.816 (b)(2).  Hence, a covered herbicide disease includes CLL.  See 38 C.F.R. § 3.309 (e) (2016).

As applicable to this case, if the Nehmer class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816 (c)(2).

CLL was added to the list of diseases subject to presumptive service connection for a veteran exposed to certain herbicide agents in October 2003.  See 68 Fed. Reg. 59,540 (Oct. 16, 2003).  In the present case, the Veteran served in Vietnam and service connection was granted for CLL on the basis of his exposure to herbicide agents in Vietnam.  Nevertheless, the Veteran did not submit any claim for service connection for leukemia until May 2010, which is after the effective date of the regulation which established a presumption of service connection for CLL (i.e. in October 2003).  Moreover, the other provisions pertaining to the assignment of effective dates for covered herbicide diseases of Nehmer class members are inapplicable because there is no evidence that VA ever denied compensation for the Veteran's CLL and no claim for service connection for leukemia was ever filed prior to the currently assigned effective date.  

As there is no evidence of any unadjudicated formal or informal claim for service connection for leukemia prior to May 13, 2010, there is no reasonable doubt to be resolved in the Veteran's favor on this point.  The Board has no authority to create exceptions, or to overturn or to disregard the very specific limitations on the assignment of effective dates.  38 U.S.C.A. § 7104 (a) (West 2014); see Harvey v. Brown, 6 Vet. App. 416, 423 (1994) (payments of money from the Federal Treasury are limited to those authorized by statute).  Consequently, an effective date earlier than May 13, 2010 is not warranted for the award of service connection for CLL.

ORDER

The appeal as to the claim for a higher initial rating for a right knee disability is dismissed.

An effective date earlier than May 13, 2010 for the award of service connection for chronic lymphocytic leukemia is denied.


REMAND

The Board's review of the claims file reveals that further action on the remaining claim for compensation under 38 U.S.C.A. § 1151 for a back disability is warranted.  

The Veteran filed his claim for compensation under the provisions of 38 U.S.C.A §  1151  in June 2014.  The version of 38 U.S.C.A. § 1151 applicable to claims filed on or after October 1, 1997 provides that compensation shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. §  1151 (West 2014).

A disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of a veteran's willful misconduct and (1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a VA (Department) employee or in a Department facility as defined in 38 U.S.C.A. § 1701 (3)(A), and (2) the proximate cause of the disability or death was (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (b) an event not reasonably foreseeable.  Id.  

In this case, the Veteran claims that he is entitled to compensation under the provisions of 38 U.S.C.A. § 1151 for additional back disability as a result of complications following a surgical procedure that was performed in April 2013 at the VA Medical Center (VAMC) in Phoenix, Arizona.  In particular, the Veteran's VA treatment records reflect that a procedure was performed in April 2013 which consisted of a right lower extremity aortogram, selective catherization of the right popliteal artery, right lower extremity runoff, a balloon angioplasty of the right superficial femoral artery, and a stent angioplasty of the right superficial femoral artery.  He experienced excessive bleeding following the procedure and prolonged pressure was placed on his groin area to stop the bleeding.  The Veteran contends that he was instructed by his treatment provider(s) to continue taking blood thinner medication immediately prior to and following the procedure and he believes that the excessive bleeding was caused by his use of the blood thinner medications.  He further contends that he began to experience back symptoms shortly following the April 2013 procedure and he believes that he developed additional back disability as a result of the prolonged pressure that was placed on his groin area.

The Veteran was afforded a VA back examination in December 2014 to obtain information as to the nature and etiology of any current back disability.  He was diagnosed as having intervertebral disc syndrome, described as L3/L4 and L4/L5 disc bulges with mild left foraminal stenosis.  The physician who conducted the examination explained, in pertinent part, that there is no body of scientific knowledge that relates femoral artery stenting procedures and the onset of low back pain or lumbar intervertebral disc herniation.  The stenting was performed in April 2013, the first mention of back pain following the procedure was found in an August 2013 treatment record, and the Veteran was evaluated in September 2013 and referred to physical therapy.  In the absence of any warning signs, this is the recommended modality of treatment.  The Veteran was subsequently evaluated and treated by a chiropractor in October and November 2013, but this ongoing treatment failed to help his symptoms so a CT scan and MRI of the lumbar spine were performed in January and February 2014.  In light of the above, the physician opined that the Veteran's symptoms of back pain were evaluated and treated in a timely manner and that proper referrals and imaging studies were done in an orderly fashion, given the clinical picture at the time.

The physician further explained that the first evidence of a back pain complaint was in August 2013.  In the absence of any warning signs (e.g. neurological deficits, history of trauma or malignancy), his workup and needed interventions proceeded in an orderly and timely fashion.  Hence, it was not likely ("less as likely as not") that the Veteran's claimed back disability was caused by or became worse as a result of VA treatment, as there was no scientific evidence of such a relationship.

The December 2014 opinion that the Veteran's back disability was not caused or worsened by the April 2013 stenting procedure is largely based on a finding that there is no scientific evidence of a relationship between femoral artery stenting procedures and the development of a back disability.  As explained above, however, the Veteran does not contend that his back disability was caused by the actual stenting procedure.  Rather, he claims that his back disability is a result of the prolonged pressure that was placed on his groin area following the procedure to stop his excessive bleeding.  The December 2014 opinion does not address this contention.

Given the above, the Board finds that a remand is necessary to obtain further medical opinion-preferably, from the physician who conducted the December 2014 VA back examination-which fully discusses the Veteran's contention that his back disability is related to the prolonged pressure placed on his groin area following the April 2013 stenting procedure.  The AOJ should only arrange for the Veteran to undergo further examination if deemed necessary in the judgment of the individual designated to provide the addendum opinion.

The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may result in denial of his claim.  See 38 C.F.R. § 3.655 (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

Prior to undertaking action responsive to the above, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.
As regards VA records, the claims file includes records of the Veteran's treatment contained in Phoenix Vista electronic records system and dated to September 2016. Hence, there may be additional VA treatment records that have not yet been obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the above-noted facility all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159 (c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the remaining matter on appeal (particularly as regards any private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103 (b) (West 2014); but see 38 U.S.C.A. § 5103 (b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In particular, the report of the December 2014 VA back examination reflects that he received relevant treatment from Dr. Yousulpub and Dr. Kahn.  Also, he reported during the January 2017 hearing that he received treatment at Arizona Pain and Spine.  A review of the claims file indicates that the Veteran's complete treatment records from these treatment providers have neither been requested nor obtained.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claim on appeal.  

Accordingly, this matter is hereby  REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, to particularly include those contained in the Phoenix Vista electronic records system and dated since September 2016.  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) (2016) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the file.

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the remaining matter on appeal that is not currently of record.  Specifically request that the Veteran provide appropriate authorizations to obtain his complete treatment records for a back disability from Dr. Yousulpub, Dr. Kahn, and Arizona Pain and Spine, as referenced above.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the matter within the one-year period).

3.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the file, arrange to obtain from the VA physician who conducted the December 2014 VA back examination an addendum opinion regarding the etiology of the Veteran's back disability.

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the file, and arrange to obtain a medical opinion from another appropriate physician based on claims file review.  Only arrange for the Veteran to undergo further examination, by an appropriate physician, if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of the REMAND, must be made available to the designated individual, and the addendum opinion should include discussion of the Veteran's documented medical history and assertions.

With respect to each back disability that has been present at any time since approximately June 2014 (even if the disability is in remission or has completely resolved), the physician should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the disability was caused or chronically worsened (in whole or in part) as a result of the stenting procedure performed in April 2013 at the VAMC in Phoenix, Arizona (to include the prolonged pressure placed on the Veteran's groin area to stop his excessive bleeding following the procedure). 

If so, the physician should also opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the proximate cause of the additional back disability was (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or (b) an event not reasonably foreseeable.

In addressing the above, the physician must consider and discuss the Veteran's contentions that his back disability is the result of prolonged pressure that was placed on his groin area to stop excessive bleeding following his April 2013 stenting procedure and that the excessive bleeding was associated with his continued use of bleed thinners both prior to and following the April 2013 procedure, as directed by his treatment provider(s).

The physician is advised that the Veteran is competent to report symptoms and that any lay assertions in this regard must be considered in formulating the requested opinions.  If lay assertions in any regard are discounted, the physician should clearly so state, and explain why. 

Complete, clearly-stated rationale for the conclusions reached must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim for compensation under 38 U.S.C.A. § 1151 for a back disability in light of all pertinent evidence (to particularly include that added to the VBMS and/or Virtual VA file(s) since the last adjudication of the claim in September 2016), and all legal authority.

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369  (1999).





      (CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


